     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 1 of 55 Page ID #:3499



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     JULIAN L. ANDRÉ (Cal. Bar No. 251120)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-6683
 7        Facsimile: (213) 894-6269
          Email:     Julian.L.Andre@usdoj.gov
 8
     BRETT A. SAGEL (Cal. Bar No. 243918)
 9   Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:      Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                              UNITED STATES DISTRICT COURT
15
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     UNITED STATES OF AMERICA,                 SA CR No. 19-061-JVS
17
                Plaintiff,                     GOVERNMENT’S CONSOLIDATED POSITION
18                                             REGARDING DEFENDANT’S VIOLATIONS
                      v.                       OF HIS CONDITIONS OF TEMPORARY
19                                             RELEASE AND OPPOSITION TO
     MICHAEL JOHN AVENATTI,                    DEFENDANT’S MOTION TO PRECLUDE
20                                             REVIEW AND USE OF PRETRIAL
                Defendant.                     SERVICES REPORT; DECLARATION OF
21                                             JULIAN L. ANDRÉ AND EXHIBITS

22

23         Plaintiff United States of America, by and through its counsel

24   of record, the United States Attorney for the Central District of

25   California and Assistant United States Attorneys Julian L. André and

26   Brett A. Sagel, hereby files its consolidated position regarding

27   defendant’s violations of his temporary release conditions and

28   opposition to defendant’s motion to preclude review and use of the
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 2 of 55 Page ID #:3500



 1   United States Probation and Pretrial Services Office’s digital

 2   forensic examination report (CR 207).

 3         The government’s consolidated position and opposition is based

 4   upon the attached memorandum of points and authorities, the

 5   supporting declaration of Julian L. André and attached exhibits, the

 6   previously lodged transcript of Jay Manheimer’s June 17, 2020,

 7   examination (CR 200), the files and records in this case, and such

 8   further evidence and argument as the Court may permit.

 9    Dated: July 28, 2020                 Respectfully submitted,

10                                         NICOLA T. HANNA
                                           United States Attorney
11
                                           BRANDON D. FOX
12                                         Assistant United States Attorney
                                           Chief, Criminal Division
13

14                                               /s/
                                           JULIAN L. ANDRÉ
15                                         BRETT A. SAGEL
                                           Assistant United States Attorney
16
                                           Attorneys for Plaintiff
17                                         UNITED STATES OF AMERICA

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 3 of 55 Page ID #:3501



 1                                  TABLE OF CONTENTS
 2   DESCRIPTION                                                                  PAGE

 3   TABLE OF AUTHORITIES...............................................ii

 4   MEMORANDUM OF POINTS AND AUTHORITIES................................1

 5   I.    INTRODUCTION...................................................1

 6   II.   STATEMENT OF FACTS.............................................3

 7         A.    Defendant’s Temporary Release.............................3

 8         B.    Defendant Claimed He Could Not Prepare for Trial
                 Because He Had No Access to a Computer....................4
 9
           C.    The Government Discovered that Defendant Used
10               Manheimer’s Computer to Draft Pleadings...................6

11         D.    Defendant’s Initial Privilege Objections..................8

12         E.    Manheimer Testified that Defendant Personally Used
                 Manheimer’s MacBook Computer.............................10
13
           F.    Disclosure of the PTS Forensic Examination Report and
14               Defendant’s Privilege Objection..........................13

15   III. ARGUMENT......................................................16

16         A.    Defendant Intentionally Violated His Temporary Release
                 Conditions by Using Manheimer’s Computer.................16
17
           B.    Defendant Intentionally Misled this Court................20
18
           C.    Manheimer Is Not a Suitable Third-Party Custodian........21
19
           D.    Defendant’s Privilege Objections Are Meritless...........23
20
                 1.    Defendant Has Failed to Establish that the
21                     Contents of the PTS Report are Privileged...........24

22               2.    Defendant Is Attempting to Use the Attorney-
                       Client Privilege as a Sword and a Shield............28
23
           E.    Potential Remedies for Defendant’s Violation of His
24               Temporary Release Conditions.............................32

25   IV.   CONCLUSION....................................................34

26

27

28

                                              i
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 4 of 55 Page ID #:3502



 1                                TABLE OF AUTHORITIES
 2   DESCRIPTION                                                                  PAGE

 3   FEDERAL CASES
 4   Apple Inc. v. Samsung Elec. Co.,
          306 F.R.D. 234 (N.D. Cal. 2015)...............................27
 5
     Chevron Corp. v. Pennzoil Co.,
 6        974 F.2d 1156 (9th Cir. 1992).................................28

 7   Couch v. United States,
          409 U.S. 322 (1976)...........................................25
 8
     Dolby Labs. Licensing Corp. v. Adobe Inc.,
 9        402 F. Supp. 3d 855 (N.D. Cal. 2019)..........................26

10   Dole v. Milonas,
          889 F.2d 885 (9th Cir. 1989)..................................27
11
     Eden Isle Marina, Inc. v. United States,
12        89 Fed. Cl. 480 (Fed. Cl. 2009)..............................27

13   Feld v. Fireman’s Fund Ins. Co.,
          991 F. Supp. 2d 242 (D.D.C. 2013).............................26
14
     Fisher v. United States,
15        425 U.S. 391 (1976)...........................................24

16   In re Grand Jury Investigation,
          974 F.2d 1068 (9th Cir. 1992).............................24, 27
17
     Matter of Walsh,
18        623 F.2d 489 (7th Cir. 1980)..................................25

19   Meade v. Gen. Motors, LLC,
          250 F. Supp. 3d 1387 (N.D. Ga. 2017)..........................26
20
     United States v. Al-Shawaf,
21        No. 5:16-CV-01539-ODW (SPX),
          2017 WL 6001273 (C.D. Cal. Nov. 8, 2017)......................26
22
     United States v. Amlani,
23        169 F.3d 1189 (9th Cir. 1999).................................28

24   United States v. Krug,
          868 F.3d 82 (2d Cir. 2017)....................................24
25
     Upjohn Co. v. United States,
26        449 U.S. 383 (1981)...........................................25

27   FEDERAL STATUTES
28   18 U.S.C. § 3142(i).............................................3, 32

                                             ii
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 5 of 55 Page ID #:3503



 1                       MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.    INTRODUCTION
 3         Defendant MICHAEL JOHN AVENATTI (“defendant”) has again proven

 4   he cannot be trusted.      In April 2020, this Court temporarily released

 5   defendant to the custody of his friend Jay Manheimer due to

 6   defendant’s alleged health concerns relating to the COVID-19

 7   pandemic.    (CR 140.)    Defendant’s conditions of temporary release, to

 8   which he stipulated, state that defendant “shall not possess, use, or

 9   access any digital devices that offer or allow internet access.”                 (CR

10   140, ¶ 12.)     In direct violation of this condition, defendant used

11   Manheimer’s computer to personally draft or edit various pleadings in

12   this case, including a status report in which defendant claimed that

13   he could not prepare for trial in this matter because his release

14   conditions prevented him from using a computer to review discovery or

15   work on motions (CR 164).       In other words, defendant violated his

16   release conditions by using Manheimer’s computer to draft a status

17   report in which he acknowledged that his release conditions precluded

18   him from using that very same computer and argued that he therefore

19   could not prepare for trial.

20         In June 2020, the government alerted this Court to the fact that

21   defendant had likely violated his conditions of release by using

22   Manheimer’s computer to draft five recent pleadings in this case, and

23   requested that the Court conduct a further inquiry.            (CR 177.)    The

24   Court agreed, (1) authorizing the government to question Manheimer

25   under oath, and (2) directing the United States Probation and

26   Pretrial Services Office (“PTS”) to conduct a forensic examination of

27   any digital devices at Manheimer’s residence.           In connection with

28   this inquiry, defendant offered a series of evolving and incredible
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 6 of 55 Page ID #:3504



 1   explanations as to how Manheimer’s computer could have been used to

 2   prepare the filings in this case without defendant violating his

 3   release conditions.      Manheimer’s testimony proved that these prior

 4   explanations were false and misleading.

 5         Manheimer testified that defendant had in fact used Manheimer’s

 6   computer to work on defendant’s legal cases.          Although defendant will

 7   undoubtedly claim the use of Manheimer’s computer was fine because

 8   Manheimer had allegedly “turned off” the internet on the computer,

 9   such use was undoubtedly a violation of defendant’s release

10   conditions.     Manheimer’s testimony also directly contradicts

11   defendant’s prior representations to this Court, including defense

12   counsel’s statement that “Mr. Avenatti has not had access to a device

13   with internet capabilities” (6/8/2020 RT 11:17-22).            Defendant cannot

14   be trusted to comply with his temporary release conditions or be

15   candid with this Court, and Manheimer cannot be trusted to properly

16   supervise defendant while defendant is on temporary release.

17         Rather than address Manheimer’s testimony and defendant’s

18   violation of his release conditions, defendant devotes his entire

19   brief to a privilege claim regarding the forensic report prepared by

20   PTS (the “PTS Report”).       None of the information disclosed in the PTS

21   Report, such as an email subject line or file name, discloses the

22   content of any confidential attorney-client communication.             It

23   appears the primary purpose of defendant’s privilege argument is to

24   prevent this Court and the government from reviewing generic non-

25   privileged information that would further prove that defendant

26   violated his release conditions and intentionally misled this Court.

27   Having placed his ability to use a computer and prepare for trial

28   directly at issue before this Court, defendant should not be allowed

                                              2
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 7 of 55 Page ID #:3505



 1   to engage in further gamesmanship and use such privilege claims to

 2   prevent the government and the Court from evaluating the accuracy of

 3   his representations.

 4         Regardless of how the Court resolves defendant’s privilege

 5   objection, there is no longer any question as to whether defendant

 6   violated his conditions of his release -- he did so knowingly and

 7   intentionally.     Thus, the ultimate question before this Court is what

 8   is the appropriate remedy for defendant’s specific violation?             The

 9   government is mindful of the Court’s prior rulings in this case

10   regarding the impact of COVID-19 as a basis for granting defendant’s

11   temporary release.      Defendant, however, should not be allowed to

12   remain on temporary release if he cannot be trusted to comply with

13   his release conditions or be candid with this Court.            At a minimum,

14   if the Court allows defendant to remain on temporary release, the

15   Court should require defendant to identify a new third-party

16   custodian.    Manheimer, if believed, could barely remember events that

17   had taken place within the past three weeks, and proved to be either

18   incapable of or unwilling to properly supervise defendant.

19         Accordingly, the government respectfully requests that the

20   Court: (1) conduct an in camera review of the PTS Report and

21   authorize the government to review all non-privileged portions; and

22   (2) address defendant’s violation of his temporary release conditions

23   at the status conference on August 3, 2020, or at a later date and

24   time convenient to the Court.

25   II.   STATEMENT OF FACTS
26         A.     Defendant’s Temporary Release
27         In April 2020, this Court ordered defendant temporarily released

28   from custody pursuant to 18 U.S.C. § 3142(i) due to the COVID-19

                                              3
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 8 of 55 Page ID #:3506



 1   pandemic and defendant’s alleged health concerns.1 (CR 140; CR 154.)

 2   Defendant was released to the custody of a third-party custodian, Jay

 3   Manheimer. (CR 140 ¶ 12; CR 154.)        Among other things, the conditions

 4   of defendant’s temporary release state that “defendant shall not

 5   possess, use, or access any digital devices that offer or allow

 6   internet access.”2     (CR 140 ¶ 12; CR 154.)       As the Court has

 7   explained, the “restriction [was] not that he couldn't use the

 8   internet, but he was not to have access to devices that would permit

 9   him to use the internet.”       (6/8/20 RT 10.)     Defendant’s release

10   conditions, however, had exceptions designed to allow him to assist

11   with his defense, including, for example, the ability to use a

12   computer while in the presence of his legal counsel. (CR 140, ¶ 13.)

13         B.    Defendant Claimed He Could Not Prepare for Trial Because He
                 Had No Access to a Computer
14

15         On May 27, 2020, defendant filed an unsolicited 33-page status

16   report.    (CR 164.)    Defendant argued, among other things, that his

17   ability to prepare for trial, including motion practice, had been

18   “severely impacted” by a number of factors.          (Id. at 1-2.)     Most

19   notably, defendant argued that he could not prepare for trial because

20

21        1 The government continues to question defendant’s sincerity
     regarding his health concerns as he has had numerous visitors since
22   his temporary release, including his girlfriend who traveled cross-
     country by airplane from Florida to stay with him on at least two
23   separate occasions. (See CR 200-1 at 21:19-23:25.)
24        2  This condition was imposed after defendant first proposed
     restrictions on his use of digital devices. On March 30, 2020,
25   defendant proposed that PTS be allowed to randomly search and monitor
     his electronic devices to ensure that he was not engaged in improper
26   financial transactions. (CR 129 at 6; CR 129-1 at 1.) In response
     to this proposal, the Court ruled: “If he is released, we need
27   conditions to ensure that he has not access to any form of
     telecommunications or wire.”   (CR 132 at 4.) The government and
28   defendant then met-and-conferred and jointly proposed the specific
     language included in the defendant’s release order. (CR 140.)
                                        4
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 9 of 55 Page ID #:3507



 1   his release conditions prevented him from using a computer to review

 2   the discovery.      (Id.)   Defendant did not disclose that he had already

 3   been using Manheimer’s computer to work on this case, including to

 4   draft, revise, and/or edit portions of that very same status report.

 5          In response, the Court suggested that the discovery be “loaded

 6   on a laptop or desktop, under the supervision of the parties, with

 7   disabled communications ability.”        (CR 166.)    Defendant immediately

 8   filed a second supplemental status report agreeing with the Court’s

 9   suggestion and asking that “the government work with the defense to

10   accomplish this as quickly as possible.”          (CR 167.)

11          At the June 1, 2020, status conference, the Court again

12   addressed defendant’s inability to use a computer to review

13   discovery.      The Court reiterated that defendant should be provided a

14   “disabled laptop with the discovery” and said it “[did not] see why

15   that can’t be done and can’t be done quickly.”           (6/1/2020 RT 6:12-

16   16.)       Both parties agreed.   (Id. at 6:17-7:20.)     The government said

17   it had “no objection to Mr. Steward providing the defendant a

18   disabled computer,” but requested that PTS be advised of the computer

19   defendant would be using and “provided an opportunity to confirm that

20   the computer had been disabled.”        (Id.)   Although the Court had just

21   minutes earlier told defense counsel that “I expect a greater degree

22   of candor from you going forward” (id. at 5:18-21)3, neither

23   defendant nor his counsel disclosed that defendant had already been

24   using Manheimer’s computer to work on this case (id. at 6:12-7:20).

25

26          3
            The Court’s comments were related to claims in defendant’s
     status report about the discovery the government produced in this
27   case. As described in Section III.A., infra, statements made by
     defendant and his counsel at the June 1, 2020, status hearing,
28   further demonstrate that defendant likely wrote most if not all of
     the May 27, 2020 status report (CR 164).
                                        5
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 10 of 55 Page ID #:3508



 1            Consistent with the Court’s directions, on June 5, 2020, the

 2    parties jointly lodged a proposed modification of defendant’s

 3    temporary release conditions to allow him to use an “internet-

 4    disabled laptop computer to access the discovery in this case.”             (CR

 5    173.)    The notice of lodging was personally signed by defendant and

 6    his counsel.    (CR 173 at 2.)     The Court entered the modification

 7    order on June 8, 2020.      (CR 180.)

 8            In addition to the filings referenced above, defendant filed a

 9    number of other documents during this same two-week time period,

10    including three additional status reports or supplemental status

11    reports on May 28, 2020, June 5, 2020, and June 7, 2020, and a brief

12    regarding defendant’s representation issues on June 5, 2020.             (CR

13    165; CR 172; CR 174; CR 178).

14            C.   The Government Discovered that Defendant Used Manheimer’s
                   Computer to Draft Pleadings
15

16            Despite defendant claiming he could not access a computer to

17    review the discovery, the government soon discovered that defendant

18    had used Manheimer’s computer to create the last five pleadings

19    defendant had filed with this Court.        (CR 177.)    Specifically, the

20    metadata for defendant’s last five pleadings (CR 164; CR 165; CR 167;

21    CR 172; CR 174), including his May 27, 2020, status report (CR 164),

22    indicated that the author of the documents was “JAY MANHEIMER” and

23    that the filed PDFs were created using Microsoft Word and Manheimer’s

24    MacBook computer.     (CR 177.)

25            On June 7, 2020, the government alerted the Court to the

26    potential violations and requested that the Court authorize a further

27    inquiry as to the violations.       (Id.)   The government requested that

28    the Court: (1) direct Pretrial Services to search Mr. Manheimer’s

                                              6
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 11 of 55 Page ID #:3509



 1    residence, including his digital devices; and (2) allow the

 2    government to examine Manheimer under oath “regarding his involvement

 3    in the creation of these pleadings and/or defendant’s access to

 4    Mr. Manheimer’s computer and the internet.”          (Id. at 10.)

 5          Later that evening, defendant filed his opposition to the

 6    government’s violation inquiry request.4         (CR 179.)    Defendant did

 7    not deny using Manheimer’s computer, and instead merely stated that

 8    he had “not accessed the internet using any computer or electronic

 9    devices.”    (CR 179.)    Defendant then offered a convoluted theoretical

10    explanation about how Manheimer could have assisted defense counsel

11    in finalizing those pleadings without defendant actually using a

12    computer and violating his temporary release conditions.            (Id.)   For

13    example, defendant stated:

14          Mr. Avenatti is able to review documents with his counsel
            via email between Mr. Manheimer and counsel. Mr. Manheimer
15          is then able to print those documents for Mr. Avenatti’s
            review. Mr. Avenatti is able to communicate with his
16          counsel regarding changes and edits to the documents,
            including via email between Mr. Manheimer and his counsel,
17          and phone calls. There is also nothing prohibiting Mr.
            Manheimer from printing to pdf the final agreed-upon
18          filings for undersigned counsel’s convenience and then
            emailing that final document for filing.
19

20    (CR 179 at 1-2.)     Notably, defendant never disclosed that he had

21    personally used Manheimer’s computer to work on those pleadings; nor

22

23

24
            4Approximately one hour after the government alleged that
25    defendant violated his conditions of release (CR 177), defendant
      filed another supplemental status report (CR 178). Just as with
26    defendant’s last five pleadings, the metadata shows that this
      supplemental status report was also created using Manheimer’s
27    computer. (CR 178.) Apparently, this document was filed before
      defendant or his counsel reviewed the government’s brief, because
28    defendant’s subsequent opposition did not contain any such metadata
      and was instead printed and then physically scanned (CR 179).
                                         7
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 12 of 55 Page ID #:3510



 1    did he claim that it would have been appropriate for him to do so as

 2    long as the internet was temporarily turned off.

 3          At a status conference the next day, June 8, 2020, the Court

 4    reiterated that the “restriction is not that he couldn’t use the

 5    internet, but that he was not to have access to devices that would

 6    permit him to use the internet.”        (6/8/2020 RT 10:6-19; CR 180.)       The

 7    Court said the allegations warrant further investigation, and agreed

 8    with the government’s requests that PTS search Manheimer’s computer

 9    and the government be allowed to examine Manheimer.           (6/8/2020 RT

10    10:6-19.)    Defendant also agreed that this was a “good plan.”           (Id.

11    at 10:22-23.)    Defense counsel did not disclose that defendant had

12    been using Manheimer’s computer to prepare pleadings in this case.

13    Rather, counsel told the Court that he “spoke with Mr. Manheimer last

14    night, and he assured me that Mr. Avenatti has not had access to a

15    device with internet capabilities.”         (Id. at 11:15-22.)     As set forth

16    further below, this representation was inaccurate.

17          D.    Defendant’s Initial Privilege Objections
18          On June 10, 2020, PTS searched Manheimer’s residence and took

19    custody of several digital devices so that it could conduct the

20    Court-ordered search of those devices.         (CR 185.)    Defendant

21    immediately objected to the search and asked the Court to amend its

22    prior Order to “exclude from review any attorney-client privileged

23    material by Pre-Trial Services/Probation.”          (Id.)   The government

24    filed a short response, which included an invitation to defendant to

25    provide the Court with evidence demonstrating that defendant and his

26    counsel prepared the filings in the manner defendant claimed to moot

27    any potential issue.      (CR 186.)    Defendant filed a reply (CR 187),

28

                                              8
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 13 of 55 Page ID #:3511



 1    and the Court set a hearing to discuss defendant’s objection (CR

 2    188).

 3            During the hearing, the Court began by asking defense counsel to

 4    explain the “mechanics” of how documents were transmitted to and from

 5    defendant.    (6/11/2020 RT 4:11-5:10.)       Counsel explained that he

 6    would send a document to Manheimer, who would print it and deliver it

 7    to defendant.    (Id.)    Defendant would then handwrite edits and give

 8    them to Manheimer, who would send the edits back to counsel via a

 9    scanned PDF or an email.      (Id.)    Counsel did not disclose that

10    defendant himself had been using Manheimer’s computer at any point

11    during this process.      The government again suggested defendant could

12    resolve this entire issue by submitting to the Court in camera the

13    relevant correspondence, including the initial drafts of any pleading

14    that were sent from counsel to defendant, as well as proof that

15    defense counsel had done the legal research in the filings.            (Id. at

16    6:25-7:6.)    Defendant never did so.

17            As to the substance of defendant’s privilege objection,

18    defendant repeatedly indicated that he was willing to rely on PTS to

19    conduct the review and identify any privileged documents.            (6/11/2020

20    RT 4:4-10, 9:20-10:7.)      Indeed, defense counsel said PTS was “quite

21    good at it” and that he was “fine with them making a determination

22    whether it’s an attorney/client communication.”          (Id. at 10:3-6.)

23    The parties and the Court thus agreed that PTS would conduct the

24    review and would be “entitled to open up any email for the limited

25    purpose of determining whether it’s attorney/client communication.”

26    (Id. at 10:8-22.)     The clear focus of this discussion was on whether

27    the content of certain emails or documents were privileged.            At no

28    point did defendant argue that the mere fact that there was a

                                              9
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 14 of 55 Page ID #:3512



 1    communication was itself privileged, or that the existence of a

 2    particular file on Manheimer’s computer would be privileged

 3    information.

 4          E.    Manheimer Testified that Defendant Personally Used
                  Manheimer’s MacBook Computer
 5

 6          On June 17, 2020, the government conducted Manheimer’s under-

 7    oath examination.     (CR 200-1.5)    Although Manheimer struggled to

 8    remember specific details of what had occurred during the preceding

 9    three weeks, he admitted that defendant had personally used

10    Manheimer’s computer to work on defendant’s legal cases in late May.

11    Manheimer testified as follows:

12          AUSA ANDRÉ:      Have you seen defendant use that MacBook
                             computer for any reason?
13
            MANHEIMER:       There was one time, I believe, Mr. Steward
14                           directed us for something, and I – the
                             internet was not accessible, and I
15                           supervised him. I don’t know what he was
                             working on.
16
            AUSA ANDRÉ:      So one time, he used the MacBook. You said
17                           the internet was off. Did you turn off the
                             internet?
18
            MANHEIMER:       Yes.
19
            AUSA ANDRÉ:      You said you supervised him.        What did you
20                           do to supervise him?

21          MANHEIMER:       I was next to him, right behind him.

22          AUSA ANDRÉ:      How long did he use the MacBook for?

23          MANHEIMER:       I don’t remember how long.

24          AUSA ANDRÉ:      Do you have a best estimate?

25          MANHEIMER:       I don’t know.     An hour or two maybe.

26

27          5 On July 16, 2020, the government lodged with the Court the
      transcript of Manheimer’s examination, the errata sheet and penalty
28    of perjury statement signed by Manheimer, and the exhibits from the
      examination. (CR 200.)
                                        10
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 15 of 55 Page ID #:3513



 1          AUSA ANDRÉ:      When did this occur, approximately?         How
                             long ago? Last week? Last month?
 2
            MANHEIMER:       I don’t know.     I think it was around the end
 3                           of May.

 4          ***

 5          AUSA ANDRÉ:      What was your understanding as to what
                             defendant was using your MacBook computer
 6                           for on that specific instance?

 7          MANHEIMER:       To me, it related to one of his cases.

 8          AUSA ANDRÉ:      You said you supervised him. Do you know
                             what he was doing on the computer?
 9
            MANHEIMER:       I don't know.     It was some sort of document.
10
            AUSA ANDRÉ:      So you recall him working on a document?
11
            MANHEIMER:       Yes.
12
            AUSA ANDRÉ:      Was he typing?
13
            MANHEIMER:       I think so.
14

15    (CR 200-1 at 34:7-35:17, 72:23-11.)6        Although Manheimer said he did

16    not recall defendant using Manheimer’s MacBook any additional times

17    (id. at 35:22-24), he later testified that there were potentially two

18    or more instances in which defendant used Manheimer’s computer (id.

19    at 79:19-80:12).     Manheimer also confirmed that defendant’s counsel

20    was not present during either instance in which defendant had used

21    Manheimer’s computer.      (Id. at 114:10-14.)7

22

23
           6 Manheimer also testified that he believed it was fine for
24    defendant to use his computer so long as the internet was turned off.
      (CR 200-1 at 91:3-16.) This was because defendant never told
25    Manheimer that this was violation, and Manheimer never asked PTS
      whether such use was appropriate under defendant’s release
26    conditions. (Id.) And although Manheimer apparently spoke to
      defense counsel about such use, he does not recall the specifics of
27    that conversation. (Id.; CR 200-2 at 5 (changing prior testimony).)
28         7 As noted above, defendant was permitted to use a computer in
      the presence of his counsel. (CR 140, ¶ 13.)
                                        11
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 16 of 55 Page ID #:3514



 1            Defense counsel, however, repeatedly prevented the government

 2    from obtaining additional information regarding defendant’s use of

 3    Manheimer’s computer.      Despite previously describing to the Court the

 4    purported process by which Manheimer and defendant assisted with the

 5    preparation of pleadings (see CR 179; 6/11/2020 RT 4:11-5:10),

 6    defense counsel repeatedly objected to Manheimer answering questions

 7    regarding that process during the examination (CR 200-1 at 55:25-

 8    60:4).    For example, defense counsel objected on privilege grounds to

 9    questions regarding whether Manheimer would make edits to the

10    documents before he converted them to PDF and sent them to defense

11    counsel (id. at 56:8-57:4); whether he saw defendant physically edit

12    those documents (id. at 57:25-59:7); and whether Manheimer saw

13    defendant use Manheimer’s computer or any other digital device to

14    write any portions of those documents (id. at 59:22-60:4).

15    Manheimer’s counsel then instructed Manheimer not to answer those

16    questions.    (Id. 55:25-60:4.)     Manheimer technically answered some of

17    these questions when he submitted his errata sheet one month later,

18    but did not provide any actual information. (CR 200-2 at 4.)

19    Instead, Manheimer merely claimed “I don’t recall if Mr. Avenatti

20    edited anything” and “I don’t recall if Mr. Avenatti wrote anything.”

21    (Id.)

22            Manheimer also could not recall anything about the specific

23    pleadings that had been generated using Manheimer’s computer and

24    subsequently filed with this Court.         Manheimer repeatedly claimed

25    that he did not recognize those documents, did not recall what he

26    done to assist with the documents, and did not recall what defendant

27    had done to prepare the documents.          For example, Manheimer was unable

28    to recall whether he or defendant had assisted in preparing the two

                                             12
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 17 of 55 Page ID #:3515



 1    documents defendant filed on June 5, 2020 (6/11/2020 RT 81:6-84:2),

 2    or the supplemental status report defendant filed on June 7, 2020

 3    (id. at 85:16-87:1), even though all three documents were created

 4    using Manheimer’s computer less than two weeks earlier (see CR 177).

 5          Manheimer did, however, indicate that he would frequently

 6    conduct internet searches for defendant.         He also said that he

 7    sometimes printed news articles to attach to defendant’s pleadings,

 8    but again could not provide the government with any specific

 9    information regarding the articles he printed.

10          At the conclusion of the examination the parties agreed that

11    Manheimer would have an opportunity to review the final transcript

12    and make sure there were no mistakes.         (CR 200-1 at 115:10-116:7.)

13    On June 29, 2020, the court reporter finalized the transcript and

14    provided electronic copies to the parties (CR 200-1 at 120), and on

15    July 14, 2020, Manheimer’s counsel emailed the parties a six-page

16    errata sheet and the signed penalty of perjury statement (CR 200-2).

17    Manheimer altered a significant number of his answers and, in a

18    number of instances, completely changed his testimony.            (CR 200-2.)

19          F.    Disclosure of the PTS Forensic Examination Report and
                  Defendant’s Privilege Objection
20

21          On June 30, 2020, PTS Officer Shakira Davis advised the

22    government that PTS had completed its forensic examination of the

23    devices seized from Manheimer’s residence.          (André Decl. Ex. 1.)

24    Officer Davis said PTS was not taking any action because it “could

25    not conclusively determine the defendant to be in violation of the

26

27

28

                                             13
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 18 of 55 Page ID #:3516



 1    release conditions.”8     (Id.)    Officer Davis also said that PTS was

 2    waiting for the Court to determine if PTS was authorized to release

 3    the findings to all the parties.        (Id.)

 4          Later that day, Officer Davis emailed the government and defense

 5    counsel a copy of the PTS Report, which the government understood the

 6    Court had authorized PTS to release to the parties.           (André Decl. Ex.

 7    1, ¶ 3.)    Because Officer Davis’s initial email did not include the

 8    PTS Report’s attachments, she emailed the parties full PTS Report

 9    (including the attachments) later that day.          (Id.)   Government

10    counsel conducted a preliminary review of the full PTS Report that

11    evening.    (André Decl. ¶ 4.)     Undersigned counsel does not recall

12    seeing anything in PTS Report or its attachments that appeared to be

13    privileged information.9      (Id.)   Rather, the PTS Report, including

14    its attachments, primarily included the type of information that

15    would typically appear in a basic privilege log, such as the date,

16    time, recipients, and subject of certain emails, and the file names

17    of any email attachment.      (Id.)

18          The next day, July 1, 2020, defense counsel advised the

19    government that it objected to the disclosure of the PTS Report and

20    its attachments because they contained privileged information. (André

21    Decl. Ex. 2.)    The government then received a number of additional

22    emails from defense counsel requesting that the government not review

23    the materials further until the issue had been resolved by the Court.

24
           8 When PTS prepared its report it had not received or reviewed
25    the transcript of Manheimer’s testimony. Accordingly, PTS has never
      had the benefit of comparing its findings to Manheimer’s actual
26    testimony. And the government has not sought to further discuss with
      PTS its report or Manheimer’s testimony because it has agreed not to
27    access the PTS Report until this privilege issue is resolved.
28         9 Notably, it appeared that the pleadings at issue were only
      emailed in one direction: from Manheimer to defense counsel.
                                        14
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 19 of 55 Page ID #:3517



 1    (André Decl. Exs. 3-4.)      Although the government advised defendant

 2    that it did not believe the report contained any privileged

 3    information, a conclusion that both the Court and PTS had also

 4    reached, the government agreed not to conduct any further review of

 5    the report or its attachments.       (André Decl. Ex. 3.)      Government

 6    counsel has not accessed or reviewed the report since June 30, 2020.

 7    (André Decl. ¶ 6.)

 8           On July 6, 2020, during a telephonic status conferences, the

 9    parties addressed defendant’s temporary release, defendant’s

10    privilege objections to the PTS Report, and the transcript of

11    Manheimer’s testimony.      Defendant requested that his temporary

12    release be extended due to COVID-19. (7/6/2020 RT 5:25-7:19.)             The

13    government opposed defendant’s request to extend his temporary

14    release, arguing that the Court should consider the evidence

15    regarding defendant’s violation before extending defendant’s

16    temporary release.     (Id. at 7:20-9:22.)      The government further noted

17    that it was missing critical information because it was unable to

18    review the PTS Report due to defendant’s privilege objection.

19           The Court indicated that it had reviewed the PTS Report and that

20    it believed “there’s no more information there than you’d find in a

21    carefully and diligently prepared privilege log.”           (7/6/2020 RT 10:1-

22    10.)   The Court then told defendant he had seven days after the

23    Manheimer transcript was finalized to submit a brief regarding the

24    relief defendant was requesting, including whether the PTS Report

25    itself is privileged.      (Id.)   The Court also extended defendant’s

26    temporary release an additional 60 days, but expressly reserved the

27    right to remand defendant at any time, including in response to

28

                                             15
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 20 of 55 Page ID #:3518



 1    information in the PTS Report or Manheimer’s testimony.            (Id. at

 2    10:25-11:8.)

 3          On July 21, 2020, defendant moved to preclude the government

 4    from reviewing or using the PTS Report or its attachments, arguing

 5    that the contents of the PTS Report are protected by the attorney-

 6    client privilege and/or attorney-work-product doctrine.            (CR 207.)

 7    Defendant, however, did not address Manheimer’s testimony,

 8    defendant’s violation of his release conditions, or the extension of

 9    defendant’s temporary release.       (CR 207.)

10    III. ARGUMENT
11          A.     Defendant Intentionally Violated His Temporary Release
                   Conditions by Using Manheimer’s Computer
12

13          Defendant’s conditions of temporary release state that

14    “defendant shall not possess, use, or access any digital devices that

15    offer or allow internet access.”        (CR 140 ¶ 12; CR 154.)      The

16    “restriction [was] not that he couldn't use the internet, but he was

17    not to have access to devices that would permit him to use the

18    internet.”    (6/8/20 RT 10.)     There is now indisputable evidence that

19    defendant intentionally violated this condition by using Manheimer’s

20    MacBook computer.

21          First, Manheimer testified that defendant used Manheimer’s

22    MacBook computer on at least two occasions in late May to do work

23    relating to his legal cases.       (CR 200-1 at 34:7-35:17, 72:23-73:11,

24    114:10-14.)    Although Manheimer testified that the internet was

25    turned “off” and he “supervised” defendant at all times, Manheimer

26    could not recall any specific information about what defendant

27    actually did other than that defendant was typing on “some sort of

28    document” (id. at 35:12-17) and might have used Microsoft Word to do

                                             16
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 21 of 55 Page ID #:3519



 1    so (id. at 72:23-73:7).      Whether the internet was on or off is

 2    irrelevant since Manheimer’s MacBook was undoubtedly a device that

 3    “offer[s] or allow[s] internet access.”         (Id. at 32:13-34:6.)

 4    Indeed, Manheimer testified that the computer is permanently

 5    connected to the internet through the Wi-Fi.          (Id.)   Manheimer’s

 6    testimony that defendant used this computer unequivocally proves that

 7    defendant violated his temporary release conditions.

 8          Second, six of defendant’s pleadings in this case were created

 9    using Manheimer’s computer.       (CR 177.)10     At a minimum, defendant

10    wrote substantial portions of the May 27, 2020, status report (CR

11    164), given that was the only significant pleading defendant filed in

12    late-May -- the time period in which Manheimer admitted defendant

13    used his computer (CR 200-1 at 32:13-35:17).          Moreover, when the

14    Court expressed concern regarding counsel’s lack of candor during the

15    June 1, 2020, status conference, it was defendant –- not counsel --

16    who responded and pointed the Court to specific portions of the May

17    27, 2020, status report.      (6/1/2020 RT 5:14-6:1.)11

18          In light of Manheimer’s testimony, however, the Court can

19    properly infer that defendant himself used Manheimer’s computer to

20    draft or edit significant portions of all six pleadings.            Crucially,

21    Manheimer could not recall doing any specific work on those six

22    pleading, all of which had been filed within two-to-three weeks of

23    his examination. (CR 200-1 at 63:14-65:25, 73:12-76:16, 81:6-84:2,

24

25         10 The sixth pleading, defendant’s June 7, 2020, supplemental
      status report (CR 178), was filed after the government’s request for
26    a violation inquiry.
27         11 When the Court later raised concerns regarding the length and
      relevancy of much of defendant’s 34-page May 27, 2020, Status Report,
28    defense counsel stated: “The Court is very familiar with my writing.
      I am usually very succinct.” (6/1/2020 RT 16:9-17:6.)
                                        17
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 22 of 55 Page ID #:3520



 1    85:16-87:1.)    Manheimer did not even recognize the pleadings, other

 2    than the May 27, 2020, status report which “looked familiar.”             (Id.)

 3    Had Manheimer edited and/or finalized these pleadings as defendant

 4    previously claimed one would expect Manheimer to recognize them and

 5    remember at least some of the work he did to help prepare them.             And

 6    although Manheimer himself could not remember whether he worked on

 7    any of the documents that were created using his computer, he

 8    acknowledged that it was possible defendant could have used

 9    Manheimer’s computer to do so “as long it didn’t need the internet.”

10    (Id. at 76:7-16.)

11          Third, there is no question that defendant understood that he

12    was not allowed to access, possess, or use any computer that was

13    capable of being connected to the internet, including Manheimer’s

14    MacBook.    In his May 27, 2020, status report, defendant argued that

15    he could not prepare for trial, including motion practice, because

16    his release conditions prevented him from using a computer to review

17    the discovery.     (CR 164 at 1-2.)     If defendant believed it was

18    appropriate to use Manheimer’s computer so long as the internet was

19    turned off, there would have been no reason for defendant to raise

20    the computer access issue in his status report; he would have been

21    able to use Manheimer’s computer to review the discovery at any time.

22    And at no point during the discussions with the Court regarding

23    obtaining a computer for defendant to review the discovery did

24    defendant ever indicate he believed it was appropriate to use

25    Manheimer’s computer or any other computer so long as the internet

26    was temporarily turned off.

27          Defendant also personally signed the proposed modification of

28    his release conditions allowing him to use an internet-disabled

                                             18
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 23 of 55 Page ID #:3521



 1    laptop going forward. (CR 173.)        If defendant believed it was

 2    appropriate to use Manheimer’s computer so long as the internet was

 3    off, such a modification would have been entirely unnecessary.

 4          Moreover, if defendant truly believed he was allowed to use

 5    Manheimer’s computer, defendant would have immediately raised that

 6    issue with the Court when the government first accused him of

 7    violating his release conditions on June 7, 2020.           Instead, defendant

 8    offered a series of convoluted explanations (see CR 179) and falsely

 9    claimed that he “has not had access to a device with internet

10    capabilities” (6/8/2020 RT 11:15-22).         Defendant never argued that

11    his conditions allowed him to use Manheimer’s computer so long as the

12    internet was temporarily off because defendant knew he was not

13    allowed to do so.

14          Finally, the government expects that defendant will argue, as he

15    has done in other pleadings (see CR 209), that the government is

16    trying to prevent him from assisting with his defense.            Nothing could

17    be further from the truth.       The government has no objection to

18    defendant assisting with his defense; defendant is entitled to do so

19    and has at all times remained free to do so.          Defendant, however,

20    cannot violate his release conditions or mislead this Court.             Here,

21    he did both.    If defendant felt his release conditions were

22    preventing him from effectively assisting with his defense, he could

23    have raised that issue with the government and/or the Court and

24    sought to modify his conditions.        But rather than asking the

25    government or the Court to modify his release conditions when he was

26    initially released from custody, defendant intentionally violated

27    those conditions in an attempt to argue -- over a month after he was

28

                                             19
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 24 of 55 Page ID #:3522



 1    released -- that he was being unfairly prevented from reviewing

 2    discovery and therefore could not prepare for trial.

 3          B.    Defendant Intentionally Misled this Court
 4          Manheimer’s testimony also confirmed that defendant

 5    intentionally misled this Court on numerous occasions.

 6          First, defendant’s initial claims in his May 27, 2020, status

 7    report that he could not prepare for trial or assist with his

 8    defense, including working on motions practice, because his release

 9    conditions prevented him from using a computer to review the

10    discovery were, at a minimum, wholly misleading.           Defendant himself

11    had used Manheimer’s computer to write substantial portions, if not

12    all, of that very same status report.         And despite being admonished

13    by the Court regarding his lack of candor moments earlier, neither

14    defendant nor his counsel disclosed defendant’s use of Manheimer’s

15    computer during the June 1, 2020, status conference or anytime

16    thereafter.    (See 6/1/2020 RT 5:18-7:20.)

17          Second, since the government accused defendant of violating his

18    release conditions, defendant has repeatedly misled this Court

19    regarding his use of Manheimer’s computer.          As discussed above,

20    defendant has had multiple opportunities to disclose to the Court

21    that defendant used Manheimer’s computer to work on this case, but

22    has failed to do so.      Instead, the defense explicitly denied any such

23    use, falsely stating that defendant “has not had access to a device

24    with internet capabilities.”       (6/8/2020 at 11:15-22.)      And the

25    convoluted explanations defendant offered regarding the creation of

26    these pleadings –- e.g., Manheimer simply printed the documents to

27    PDF because defense counsel could not do so at his house (CR 179) --

28    were not supported by Manheimer’s testimony during which Manheimer

                                             20
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 25 of 55 Page ID #:3523



 1    could either not remember much of anything regarding the creation of

 2    the documents or refused to answer the questions based on defendant’s

 3    privilege objections.      Indeed, after initially telling the Court that

 4    the examination of Manheimer was a “good plan” and describing the

 5    process by which these pleadings were created, the defense has

 6    consistently attempted to prevent the government from evaluating the

 7    accuracy of its representations.

 8          Moreover, if defendant believed the process by which defendant

 9    used Manheimer’s computer to create the pleadings was entirely

10    appropriate, there would have been no reason for defendant to have

11    changed the manner in which he creates and files documents since the

12    government raised the issue on June 7, 2020.          Defendant’s actions,

13    however, are quite telling as he now prints and scans the documents

14    before filing, thus concealing the author of the document from the

15    metadata.    (Compare CR 164, CR 278 with CR 179, CR 207, CR 209.)

16          C.    Manheimer Is Not a Suitable Third-Party Custodian
17          Manheimer’s testimony also establishes that Manheimer is not

18    suitable to serve as defendant’s third-party custodian.            Manheimer

19    agreed to supervise defendant and notify PTS if defendant violated

20    his conditions of his release.       (CR 143.)    Manheimer has shown he is

21    either incapable or unwilling to perform either task.

22          Manheimer had only a minimal understanding of defendant’s

23    release conditions.     During his deposition, Manheimer testified he

24    had never even seen defendant’s conditions of release.            (CR 200-1 at

25    10:20-14:1.)    But, in his errata, Manheimer changed this testimony to

26    indicate that defendant or counsel had provided him a copy of the

27    release conditions, and that he discussed the conditions with Officer

28    Davis after defendant was released into his custody.           (CR 200-2 at 1,

                                             21
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 26 of 55 Page ID #:3524



 1    5.)   Moreover, when asked during his examination what he understood

 2    defendant’s release conditions to be, the only thing Manheimer

 3    remembered was that defendant could not use the internet.             (CR 200-1

 4    at 14:11-16.)    And although Manheimer believed that defendant could

 5    use a computer so long as the computer was not connected to the

 6    internet, Manheimer could not point to any specific basis for this

 7    incorrect understanding. (Id. at 14:17-16:18.)

 8          Additionally, Manheimer’s claim that defendant only used

 9    Manheimer’s computer twice lacks credibility.          If Manheimer truly

10    believed that defendant could use his computer so long as the

11    internet was temporarily turned off, there would be no reason for

12    defendant to have used Manheimer’s computer on only two occasions as

13    Manheimer claimed.     Why would Manheimer need to take dictation from

14    defendant or finalize PDFs for filing, if Manheimer could just turn

15    off the internet and allow defendant to do the work himself?

16    Furthermore, if Manheimer allowed defendant to use Manheimer’s

17    computer on only on two occasions, why were six filings during a two-

18    week period created in the same manner?

19          Manheimer’s claim that he supervised defendant when defendant

20    used Manheimer’s computer also raises serious doubts.           When asked how

21    he supervised defendant, Manheimer said he was “next to him, right

22    behind him” for an “hour or two.”        (CR 200-1 at 34:17-23.)      But

23    despite supervising defendant, Manheimer could barely remember what

24    defendant actually did when he used Manheimer’s computer other than

25    possibly typing on a document using Microsoft Word.           (Id.)

26    Defendant’s filings between May 27 and June 7, 2020, also include

27    numerous legal citations, but Manheimer provided no explanation of

28

                                             22
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 27 of 55 Page ID #:3525



 1    who conducted such legal research, and how.          (Id. at 18:2-21; 50:20-

 2    51:11; 67:13-68:5.)

 3          Moreover, Manheimer consistently struggled to remember what had

 4    occurred in the two-to-three weeks leading up to his examination.

 5    Manheimer did not recognize any of the pleadings that had been

 6    created using his computer, did not remember what specific work he

 7    had done on those documents, did not remember what work defendant did

 8    using Manheimer’s computer, and did not remember what internet

 9    searches he ran for defendant.       Indeed, Manheimer testified that he

10    “did not recall” or “did not remember” basic facts dozens of times

11    throughout his examination.       At best, Manheimer’s inability to

12    remember specifics details regarding defendant’s activities during

13    this two-to-three week time period reflects that he was not actually

14    supervising defendant’s activities, as he had promised to do.             At

15    worst, Manheimer is actively attempting to cover for his long-time

16    friend, and thus was not entirely forthcoming during his testimony.

17    Either way, Manheimer demonstrated that the Court cannot trust him to

18    provide any meaningful supervision of defendant going forward.

19          D.    Defendant’s Privilege Objections Are Meritless
20          Rather than address defendant’s violation of his temporary

21    release conditions or Manheimer’s testimony, defendant focuses

22    exclusively on his claim that the contents of the PTS Report are

23    privileged.12    Defendant’s privilege arguments are meritless and an

24    apparent attempt to prevent the government and this Court from

25    reviewing additional evidence regarding defendant’s violations and

26

27
            12Defendant’s decision not to address Manheimer’s testimony is
28    curious given that the Court allowed defendant to delay submission of
      his brief until one-week after the finalization of the transcript.
                                        23
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 28 of 55 Page ID #:3526



 1    lack of candor with this Court, or, at a minimum, to further delay

 2    this proceeding.     To the extent the Court believes it is necessary to

 3    reach this issue, the government requests that the Court conduct an

 4    in camera review of the PTS Report to confirm that it does not

 5    contain any privileged information and then order that the government

 6    be allowed to review and rely upon the full PTS Report, or any non-

 7    privileged information contained therein.13

 8                1.   Defendant Has Failed to Establish that the Contents of
                       the PTS Report are Privileged
 9

10          Defendant bears the burden of proving that the attorney-client

11    privilege or attorney-work-product doctrine applies to the contents

12    of the PTS Report.     In re Grand Jury Investigation, 974 F.2d 1068,

13    1070 (9th Cir. 1992).      Defendant has not met this burden or cited any

14    case law that supports his overly-expansive view of the attorney-

15    client privilege.     Indeed, defendant has failed to conduct any

16    particularized analysis of the information in the PTS Report, instead

17    arguing that any reference to communications with his counsel in the

18    PTS would be privileged.

19          The purpose of the attorney-client privilege is to protect

20    “confidential disclosures made by a client to an attorney to obtain

21    legal advice as well as advice in response to such disclosures.”             Id.

22    The attorney-client privilege is strictly construed.           United States

23    v. Krug, 868 F.3d 82 (2d Cir. 2017).        “Since the privilege has the

24    effect of withholding relevant information from the fact-finder, it

25    applies only where necessary to achieve its purpose.”           Fisher v.

26

27          13If the Court agrees that defendant has violated his release
      conditions, the government recognizes that there may be no need to
28    further address defendant’s privilege claim. See supra Section
      III.E.
                                        24
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 29 of 55 Page ID #:3527



 1    United States, 425 U.S. 391, 403 (1976).         “The privilege only

 2    protects disclosure of confidential communications; it does not

 3    protect disclosure of the underlying facts by those who communicated

 4    with the attorney.”     Upjohn Co. v. United States, 449 U.S. 383, 395

 5    (1981).    In fact, only the confidential communications, not the

 6    attorney-client relationship as a whole, are protected.            See Matter

 7    of Walsh, 623 F.2d 489, 493 (7th Cir. 1980) (holding that what the

 8    attorney observed, and the number of times he met with client were

 9    not privileged).     The privilege also does not extend to

10    communications made by a client to his attorney with the

11    understanding that it will be disclosed to third parties.            Couch v.

12    United States, 409 U.S. 322, 335-36 (1976).

13            Here, defendant does not claim that the PTS Report or its

14    attachments disclose or contain the actual content of any emails

15    between defendant and his counsel.          Instead, the PTS Report merely

16    includes basic identifying information, such as the file names of

17    documents exchanged between defendant and his counsel or the subject

18    line of certain emails.      (CR 207 at 9.)     Such generic information

19    does not constitute a confidential disclosure of privileged

20    information, and defendant has cited to no case law holding that it

21    does.    This is because lawyers -- and clients -- typically do not use

22    subject lines or file names to communicate privileged information or

23    discuss legal advice.      Rather it is the content of the file or

24    specific email that would be considered a privileged communication.

25    For example, the mere fact that an email or document may have been

26

27

28

                                             25
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 30 of 55 Page ID #:3528



 1    titled “Status Report” would not disclose the content of any

 2    privileged discussions between defendant and his counsel.14

 3          Additionally, as the government and the Court noted during the

 4    July 6, 2020, status conference, email subject lines and file names

 5    are the type of generic information that are typically included in

 6    privilege logs.     Under the Federal Rules of Civil Procedure,

 7    privilege logs must describe the nature of the document or

 8    communication in a manner that will “enable other parties to assess

 9    the applicability of the privilege or protection.”           Fed. R. Civ. P.

10    26(b)(5).    As a result, email subject lines or file names are a

11    common, if not near-universal, feature of modern privilege logs.             See

12    United States v. Al-Shawaf, No. 5:16-CV-01539-ODW (SPX), 2017 WL

13    6001273 (C.D. Cal. Nov. 8, 2017) (noting that the “email subject

14    lines shown in the privilege log” were insufficient to determine

15    whether a privilege applied); see also Dolby Labs. Licensing Corp. v.

16    Adobe Inc., 402 F. Supp. 3d 855, 864–65 (N.D. Cal. 2019) (noting that

17    the subject lines of emails on a privilege log appeared to reference

18    non-privileged advice); Meade v. Gen. Motors, LLC, 250 F. Supp. 3d

19    1387, 1396 (N.D. Ga. 2017) (requiring “titles of email file

20    attachments” and “subject matter lines” be included in privilege

21    log); Feld v. Fireman’s Fund Ins. Co., 991 F. Supp. 2d 242, 248

22    (D.D.C. 2013) (noting privilege log contained document titles and

23    email subject lines).      Even where parties have included file names or

24

25
            14
             Although it is theoretically possible that the subject line of
26    an email or file names could be detailed enough so as to constitute a
      privileged communication, the government does not recall seeing any
27    such privileged information when it conducted its preliminary review
      on June 30, 2020. The Court would of course be able to order that
28    any such information be redacted if necessary when it conducts an in
      camera review.
                                        26
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 31 of 55 Page ID #:3529



 1    email subject lines on a privilege log, courts have nevertheless

 2    found such privilege logs to be insufficient.          See, e.g., Friends of

 3    Hope Valley v. Frederick Co., 268 F.R.D. 643, 651 (E.D. Cal. 2010)

 4    (finding that privilege logs that “just copied the subject line from

 5    the e-mail or letter withheld” were insufficient); Eden Isle Marina,

 6    Inc. v. United States, 89       Fed. Cl. 480, 498-99 (Fed. Cl. 2009)

 7    (finding email subject lines on privilege log insufficient to allow

 8    evaluation of privilege claim).        And email subject lines and file

 9    names are typically included on privilege logs precisely because they

10    rarely contain any privileged information.

11          Defendant’s claim that file names and email subject lines

12    typically contain privileged information that would be excluded from

13    a privilege log is not supported by the three cases defendant cites.

14    Most notably, defendant suggests that Apple Inc. v. Samsung Elec.

15    Co., 306 F.R.D. 234, 237 (N.D. Cal. 2015), supports the proposition

16    that an email subject line or file name is “information itself

17    privileged or protected.”       (CR 207 at 13.)     The Apple decision says

18    no such thing –- it doesn’t even address that issue.           Defendant is

19    merely citing to the portion of the Apple decision that directly

20    quotes the standard set forth in Federal Rule of Civil Procedure 26.

21    See Apple, 306 F.R.D at 237, n.5.        In fact, the district court in

22    Apple was actually critical of Samsung’s privilege log that contained

23    “only generic statements” regarding the content of the withheld

24    documents.    Id. at 240.

25          Defendant’s reliance on Dole v. Milonas, 889 F.2d 885, 888 n.3,

26    890 (9th Cir. 1989) and In re Grand Jury Investigation, 974 F.2d at

27    1071, is equally misguided.       Although it is true that neither Dole

28    nor In re Grand Jury Investigation require a privilege log to include

                                             27
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 32 of 55 Page ID #:3530



 1    a file name or email subject line, neither decision addressed whether

 2    such information would be considered privileged -- likely because

 3    these decisions were issued in 1989 and 1992 before emails were

 4    commonly used to conduct business.        And the mere fact that a party

 5    may not be required to include the email subject line or file name on

 6    a privilege log does not establish that such information is

 7    necessarily privileged.

 8          Defendant’s list of hypothetical questions is also irrelevant.

 9    Defendant is attempting to analogize a list of email subject lines or

10    file names in the PTS Report to a fictitious situation in which the

11    government is interrogating the defendant.          They are not the same

12    thing; the government is not interrogating defendant and is not

13    asking these questions.      Defendant’s list of hypothetical questions,

14    which is divorced from any particularized analysis of the contents of

15    PTS Report, is not enough for defendant to meet his burden.15

16                2.   Defendant Is Attempting to Use the Attorney-Client
                       Privilege as a Sword and a Shield
17

18          The Ninth Circuit has long held that “[t]he privilege which

19    protects attorney-client communications may not be used both as a

20    sword and a shield.     Where a party raises a claim which in fairness

21    requires disclosure of the protected communication, the privilege may

22    be implicitly waived.”      Chevron Corp. v. Pennzoil Co., 974 F.2d 1156,

23    1162 (9th Cir. 1992) (internal references omitted); see also United

24    States v. Amlani, 169 F.3d 1189, 1195 (9th Cir. 1999) (“Simply put,

25

26          15Defendant’s hypothetical questions suggest that neither the
      Court nor the government could ever inquire as to whether a criminal
27    defendant had consulted with his attorney regarding a specific topic.
      This is plainly incorrect, particularly in criminal cases where the
28    Court and government must regularly confirm that a defendant has
      consulted with his attorney and understands his rights.
                                        28
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 33 of 55 Page ID #:3531



 1    Amlani cannot assert that certain factors caused him to discharge his

 2    attorney and then invoke the attorney-client privilege to prevent the

 3    government from examining the situation further.”).

 4          Significantly, here, it was defendant who put his ability to

 5    assist with his defense at issue in this case, when he filed his May

 6    27, 2020, status report claiming his release conditions prevented him

 7    from using a computer to review the discovery.          (CR 164.)    Defendant

 8    then continued to persist in such claims for over a week until his

 9    conditions were modified to allow him to use a specific internet-

10    disabled laptop.     Defendant therefore cannot turn around and rely on

11    the privilege to prevent the government and the Court from evaluating

12    the accuracy of these prior claims.

13          Moreover, in response to the government’s allegation that

14    defendant violated his release conditions, the defense made a number

15    of specific representations to the Court regarding defendant’s use of

16    Manheimer’s computer, defendant’s involvement in preparing the

17    pleadings, and the mechanics of transmitting documents to and from

18    defendant.    For example, on June 11, 2020, counsel advised the Court

19    that he would email documents to Manheimer, Manheimer would print

20    them for defendant, defendant would edit them, and then Manheimer

21    would send the edits back to counsel via a scanned document or email.

22    (6/11/2020 RT 4:11-5:10.)       Similarly, defendant’s opposition to the

23    government’s request for inquiry, filed on June 7, 2020, also

24    described how defendant and counsel would collaborate on filings,

25    specifically that defendant would “review and comment on those

26    filings before finalized.”       (CR 179 at 1-2.)     Defendant had no issue

27    disclosing that information to the Court, but now that PTS has

28    prepared a report that could prove defendant’s representations were

                                             29
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 34 of 55 Page ID #:3532



 1    false or misleading, he objects on the basis of privilege.            Having

 2    made specific claims regarding the process by which these documents

 3    were created, defendant cannot now use the attorney-client privilege

 4    or work-product doctrine as a basis to prevent the government and the

 5    Court from evaluating whether these representations were accurate.

 6          If counsel’s representations to the Court regarding the

 7    “mechanics” of the process (6/11/2020 RT 4:11-5:10) were accurate,

 8    counsel presumably would have emailed an initial draft of each

 9    pleading to Manheimer for defendant to review, and then received

10    either edits or a final draft back from Manheimer in return.             If

11    defendant instead wrote most of those pleading from scratch using

12    Manheimer’s computer, there would be no initial emails with draft

13    documents from counsel to Manheimer on Manheimer’s computer.             The PTS

14    Report’s list of documents and emails would likely answer this

15    question for the Court, but would not provide either the government

16    or the Court with any privileged information regarding the actual

17    content of the communications.       Moreover, if the defense’s

18    representations were accurate, the defense could have resolved this

19    entire issue a month ago by submitting to the Court in camera the

20    relevant correspondence, including the initial drafts of any pleading

21    that were sent from counsel to defendant, as well as proof that

22    defense counsel had done the legal research in the filings, as the

23    government has repeatedly suggested.        (See 6/11/2020 at 6:25-7:6; CR

24    186 at 4, n.4.)     Defendant’s unwillingness to do so is telling.

25          Defendant’s privilege objection has also prevented the

26    government from completing its investigation of potential violations.

27    Crucially, PTS had not reviewed Manheimer’s testimony when it

28    completed the PTS Report.       And, in light of defendant’s privilege

                                             30
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 35 of 55 Page ID #:3533



 1    objection, the government refrained from having any discussions with

 2    PTS regarding the PTS Report or Manheimer’s testimony.            Such

 3    discussions would likely be essential for both PTS and the government

 4    to determine whether there were further violations and whether

 5    Manheimer’s testimony was accurate.         For example, Manheimer testified

 6    that he “rarely” used Twitter (CR 200-1 at 94:6-10), which was one of

 7    defendant’s favorite forms of social media.          Thus, the government

 8    should be provided an opportunity to ask PTS whether Manheimer’s

 9    computer or other devices were regularly used to access Twitter.

10    Similarly, Manheimer testified that he did not recall deleting his

11    internet history since defendant has been in his custody. (Id. at

12    48:9-25.)    Thus, the government will also need to discuss with PTS

13    whether the internet history for Manheimer’s devices had been deleted

14    recently.    These are just two of many potential examples, as the

15    government repeatedly sought to obtain information during Manheimer’s

16    testimony that might assist PTS -- and the Court -- in their review

17    of his devices and evaluation of potential violations.

18          Finally, the government reiterates that is has no interest in

19    reviewing any of defendant’s privileged information.           At no point in

20    time has the government sought privileged information.            And the

21    government has consistently said that it has no interest in the

22    content of any communications between defendant and his counsel.             (CR

23    186 at 3; 6/11/2020 RT 5:12-7:15.)          The government is merely seeking

24    to evaluate the accuracy of defendant’s own claims regarding his

25    inability to use a computer, and the process by which defendant

26    exchanged documents with counsel and prepared pleadings.            As set

27    forth above, this basic information is not privileged, and is

28

                                             31
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 36 of 55 Page ID #:3534



 1    directly relevant to the issues before this Court that defendant

 2    first raised in his May 27, 2020, status report.

 3          E.     Potential Remedies for Defendant’s Violation of His
                   Temporary Release Conditions
 4

 5          In granting defendant temporary release pursuant to 18 U.S.C.

 6    § 3142(i), the Court sought to balance its prior finding that

 7    defendant was a danger to the community with the potential risks to

 8    defendant associated with the COVID-19 pandemic.           (CR 128.)     While

 9    doing so, the Court repeatedly set forth the “minimum terms” that

10    would be necessary to effectuate defendant’s temporary release,

11    including the appointment of a third-party custodian to supervise

12    defendant and conditions to ensure that defendant “has no access to

13    any form of telecommunications or wire.”         (See 3/31/2020 RT 3:18-

14    6:12; CR 128; CR 134.)

15          The government is mindful of the Court’s prior rulings regarding

16    COVID-19.    But by intentionally violating his release conditions and

17    misleading this Court, defendant has breached the Court’s trust and

18    taken advantage of the extraordinary relief this Court granted

19    defendant.    And although the government fully recognizes that the

20    COVID-19 pandemic continues to present significant risks for everyone

21    in this country, the government continues to believe that defendant’s

22    individualized health concerns were overstated.          For example, despite

23    defendant claiming that he was at particularly high risk from COVID-

24    19, Manheimer testified that defendant’s girlfriend traveled from

25    Florida to stay with defendant at Manheimer’s residence on two

26    separate occasions after defendant was temporarily released from

27    custody.    (CR 200-1 at 21:19-23:25.)        The government therefore

28    believes it would be entirely appropriate for the Court to terminate

                                             32
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 37 of 55 Page ID #:3535



 1    defendant’s temporary release at this time or to decline to grant

 2    defendant any further extensions of his temporary release.            This

 3    Court should not allow defendant to remain on temporary release if

 4    defendant cannot be trusted to comply with his release conditions or

 5    be candid with this Court.

 6          At a minimum, if the Court allows defendant to remain on

 7    temporary release, the government maintains the Court should require

 8    defendant to identify and obtain a new third-party custodian.

 9    Manheimer’s testimony demonstrated that Manheimer is either unable or

10    unwilling to properly supervise defendant.          If defendant is allowed

11    to remain on release, it is essential that the Court have confidence

12    that there is a suitable third-party custodian to supervise defendant

13    going forward and ensure defendant does not violate any of his other

14    release conditions.

15          In light of the foregoing, the government believes the Court

16    should proceed in one of the two following ways.           The Court can

17    review on its own the PTS Report and Manheimer’s testimony, in

18    conjunction with the record in this case, to determine whether

19    defendant violated his conditions of temporary release and/or misled

20    this Court.    Based on its review of the current record and evidence

21    before the Court, the Court can exercise its discretion to terminate

22    defendant’s temporary release or permit defendant to remain on

23    temporary release with any modifications the Court deems appropriate.

24    Alternatively, if the Court believes additional information is

25    necessary, the Court could conduct an in camera review of the PTS

26    Report, release any non-privileged portions of the PTS Report to the

27    government so that it can discuss the report with PTS, and allow the

28    government to submit further briefing to the Court regarding

                                             33
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 38 of 55 Page ID #:3536



 1    defendant’s violations of his conditions of temporary release and/or

 2    lack of candor with the Court.       The Court, however, need not devote

 3    time or resources to address defendant’s privilege claims regarding

 4    the PTS Report at this time unless it believes additional information

 5    would be useful in making a determination as to defendant’s violation

 6    or the appropriate remedy for such violation.

 7    IV.   CONCLUSION
 8          For the foregoing reasons, the government respectfully requests

 9    that this Court (1) conduct an in camera review of the PTS Report and

10    authorize the government to review all non-privileged portions of the

11    PTS Report; and (2) address defendant’s violation of his temporary

12    release conditions at the status conference on August 3, 2020, or at

13    a later hearing date and time convenient with the Court.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             34
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 39 of 55 Page ID #:3537



 1                           DECLARATION OF JULIAN L. ANDRÉ
 2          I, Julian L. André, declare as follows:

 3          1.    I am an Assistant United States Attorney (“AUSA”) in the

 4    United States Attorney’s Office for the Central District of

 5    California (the “USAO”).      I, together with AUSA Brett A. Sagel, am

 6    assigned to represent the government in the prosecution of defendant

 7    MICHAEL JOHN AVENATTI (“defendant”) in United States v. Michael John

 8    Avenatti, SA CR 19-61-JVS.       I submit this declaration in support of

 9    the government’s consolidated position regarding defendant’s

10    violations of his conditions of temporary release and opposition to

11    defendant’s motion to preclude review and use of the United States

12    Probation and Pretrial Services Office’s (“PTS”) digital forensic

13    examination report (the “PTS Report”).

14          2.    On June 30, 2020, PTS Officer Shakira Davis advised the

15    government that PTS had completed its forensic examination of the

16    digital devices seized from the residence of defendant’s third-party

17    custodian Jay Manheimer.      Officer Davis said PTS was not taking any

18    action because it “could not conclusively determine the defendant to

19    be in violation of the release conditions.”          Officer Davis also said

20    that PTS was waiting for the Court to determine if PTS is authorized

21    to release the findings to all of the parties.          Attached hereto as

22    Exhibit 1 is a true and correct copy of the email I received from PTS

23    Officer Shakira Davis on June 30, 2020.

24          3.    Shortly thereafter, on June 30, 2020, Officer Davis emailed

25    the government and defense counsel a copy of the PTS Report, which

26    the government understood the Court had authorized PTS to release to

27    the parties.    Because Officer Davis’s initial email did not include

28    the PTS Report’s attachments, she emailed the parties full PTS Report
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 40 of 55 Page ID #:3538



 1    (including the attachments) later that day.          I have not attached the

 2    emails I received from Officer Davis to this declaration because the

 3    PTS Report, which the government has agreed not to further review, is

 4    also attached to those emails.

 5          4.     AUSA Sagel and I conducted a preliminary review of the full

 6    PTS Report on the evening of June 30, 2020.          I do not recall seeing

 7    anything in PTS Report or its attachments that appeared to be

 8    privileged information.      Rather, I believed the PTS Report, including

 9    its attachments, primarily included the type of information one would

10    typically see in a basic privilege log, such as the date, time,

11    recipients, and subject of certain emails, and the file names of any

12    email attachment.     I have spoken with AUSA Sagel who also does not

13    recall seeing any privileged information in the PTS Report.

14          5.     The next day, July 1, 2020, defense counsel emailed the

15    government and said it objected to the disclosure of the PTS Report

16    and its attachments because they contained privileged information.               I

17    then received two additional emails from defense counsel further

18    explaining the defense’s position and requesting that the government

19    not review the materials further until the issue had been resolved by

20    the Court.    Although I advised defense counsel that the government

21    did not believe the report contained any privileged information, the

22    government agreed not to conduct any further review of the report or

23    its attachments at that time.       Attached hereto as Exhibits 2 through

24    4 are true and correct copies of the email correspondence with

25    defense counsel from July 1, 2020.

26          6.     AUSA Sagel and I have not accessed or further reviewed the

27    PTS Report since we conducted a preliminary of the PTS Report on June

28    30, 2020.

                                              2
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 41 of 55 Page ID #:3539



 1          7.    In light of defendant’s pending privilege objection, AUSA

 2    Sagel and I have not discussed the PTS Report with Officer Davis or

 3    anyone else at PTS since we received the PTS report on June 30, 2020.

 4    Additionally, the government has not provided PTS with a copy of the

 5    transcript of Manheimer’s June 17, 2020, under-oath examination.

 6    Thus, to the best of my knowledge, PTS is unaware of the substance of

 7    Manheimer’s testimony.

 8          I declare under penalty of perjury under the laws of the United

 9    States of America that the foregoing is true and correct to the best

10    of my knowledge and that this declaration is executed at Los Angeles,

11    California, on July 28, 2020.

12

13                                                JULIAN L. ANDRÉ
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              3
Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 42 of 55 Page ID #:3540




                  EXHIBIT 1
Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 43 of 55 Page ID #:3541


  From:            Shakira Davis
  To:              Andre, Julian L. (USACAC); Sagel, Brett (USACAC)
  Subject:         Re: US v. Avenatti
  Date:            Tuesday, June 30, 2020 1:47:55 PM


  Hello AUSA Andre and AUSA Segal,

  Our office has completed the forensic inspection of all the devices that were surrendered. A
  report was submitted to the Court and approved on June 29, 2020. PSA could not conclusively
  determine the defendant to be in violation of the release conditions therefore, no action is
  being taken by our office. We are waiting on direction from the Court to determine if PSA is
  authorized to release the findings to all the parties in this case. The devices have been returned
  to the defendant and the 3rd party custodian.

  Should the Court approve for PSA to release the findings, we will provide you with a copy.

  Thank you for your cooperation.

  Get Outlook for iOS

  From: Shakira Davis
  Sent: Tuesday, June 9, 2020 10:45:46 AM
  To: Andre, Julian L. (USACAC) <Julian.L.Andre@usdoj.gov>
  Subject: RE: US v. Avenatti

  Good Morning Mr. Andre,

  I am not sure if you received my email from yesterday, but I staffed the matter with my supervisor
  and I am waiting from the CRD to complete the Order so that our search team can review it. I will
  contact you once the CRD provides me with this information.


  From: Andre, Julian L. (USACAC) <Julian.L.Andre@usdoj.gov>
  Sent: Tuesday, June 9, 2020 10:34 AM
  To: Shakira Davis <Shakira_Davis@cacp.uscourts.gov>
  Cc: Sagel, Brett (USACAC) <Brett.Sagel@usdoj.gov>
  Subject: RE: US v. Avenatti

  Officer Davis:

  I wanted to follow-up regarding the below. Please let us know if you have some time to discuss the
  Court’s order re a search of Mr. Manheimer’s residence and computer sometime today. Thank you.

  Julian


  Julian L. André
  Assistant United States Attorney
  Major Frauds Section
Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 44 of 55 Page ID #:3542


  United States Courthouse, Suite 1100
  312 N. Spring St. | Los Angeles, California 90012
  T: 213.894.6683 | C: 213.453.9469
  julian.l.andre@usdoj.gov




  From: Andre, Julian L. (USACAC)
  Sent: Monday, June 8, 2020 10:24 AM
  To: Shakira Davis <Shakira_Davis@cacp.uscourts.gov>
  Cc: Sagel, Brett (USACAC) <BSagel@usa.doj.gov>
  Subject: RE: US v. Avenatti

  Officer Davis,

  Judge Selna briefly addressed the allegations this morning and ordered that pretrial services conduct
  a search of Mr. Manheimer’s residence, including a search of his computer. He requested that we
  let you know about that particular order. Judge Selna also ordered us to take Mr. Manheimer’s
  testimony under oath about the alleged violations, which we are going to work to arrange for some
  time next week.

  Please let me know if you have some time to talk to AUSA Sagel and I about this today.

  Thank you.

  Julian


  From: Shakira Davis <Shakira_Davis@cacp.uscourts.gov>
  Sent: Monday, June 8, 2020 9:53 AM
  To: Andre, Julian L. (USACAC) <JAndre1@usa.doj.gov>
  Subject: RE: US v. Avenatti

  Thank you Mr. Andre. Please let me know how the Court intends to proceed with a potential
  violation hearing or if this is addressed today.


  From: Andre, Julian L. (USACAC) <Julian.L.Andre@usdoj.gov>
  Sent: Sunday, June 7, 2020 4:45 PM
  To: Shakira Davis <Shakira_Davis@cacp.uscourts.gov>
  Cc: Sagel, Brett (USACAC) <Brett.Sagel@usdoj.gov>
  Subject: US v. Avenatti

  Officer Davis:

  We wanted to let you know that we just filed the attached pleading raising concerns that defendant
  AVENATTI has violated the conditions of his release or, at a minimum, has misled the Court. We
Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 45 of 55 Page ID #:3543


  expect it will come up at the telephonic status conference tomorrow morning at 9:00 am. Please let
  us know if you have any questions. Thank you.

  Julian

  Julian L. André
  Assistant United States Attorney
  Major Frauds Section
  United States Courthouse, Suite 1100
  312 N. Spring St. | Los Angeles, California 90012
  T: 213.894.6683 | julian.l.andre@usdoj.gov
Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 46 of 55 Page ID #:3544




                  EXHIBIT 2
      Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 47 of 55 Page ID #:3545


Andre, Julian L. (USACAC)

From:                             Dean Steward <deansteward7777@gmail.com>
Sent:                             Wednesday, July 1, 2020 7:00 AM
To:                               Andre, Julian L. (USACAC)
Cc:                               Shakira Davis
Subject:                          Re: Pre-Trial Services computer report



I'd object...it's direct defense privileged docs. This is exactly
what I was objection to after the PT seizure.
On Tue, Jun 30, 2020 at 5:33 PM Andre, Julian L. (USACAC) <Julian.L.Andre@usdoj.gov> wrote:

 Dean:



 Based on my conversation with Officer Davis, I do not believe she received the attachments from the examiner either. I
 expect she will provide them to both of us once she does receive them.



 Julian



 From: Dean Steward <deansteward7777@gmail.com>
 Sent: Tuesday, June 30, 2020 5:21 PM
 To: Andre, Julian L. (USACAC) <JAndre1@usa.doj.gov>
 Subject: Re: Pre‐Trial Services computer report




 Thank you sir. I didn't think so, but I needed to be sure.

 Dean



 On Tue, Jun 30, 2020, 5:12 PM Andre, Julian L. (USACAC) <Julian.L.Andre@usdoj.gov> wrote:

  Dean,



  We did not receive the attachments referenced in the report either. I just spoke with Officer Davis (copied) and she is
  looking into it.

                                                            1
         Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 48 of 55 Page ID #:3546



     Julian



     From: Dean Steward <deansteward7777@gmail.com>
     Sent: Tuesday, June 30, 2020 5:07 PM
     To: Lisa_Bredahl@cacd.uscourts.gov
     Cc: Sagel, Brett (USACAC) <BSagel@usa.doj.gov>; Andre, Julian L. (USACAC) <JAndre1@usa.doj.gov>
     Subject: Pre‐Trial Services computer report




     On the report released to me this afternoon, I note that the government also got a copy. Did they receive a
     copy of the attachments? I did not, and I assume they did not either. Please confirm.

     Thanks,

     Dean




--




                        949-481-4900 www.deansteward.com




                                                           2
Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 49 of 55 Page ID #:3547




                  EXHIBIT 3
      Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 50 of 55 Page ID #:3548


Andre, Julian L. (USACAC)

From:                             Dean Steward <deansteward7777@gmail.com>
Sent:                             Wednesday, July 1, 2020 2:39 PM
To:                               Andre, Julian L. (USACAC)
Subject:                          Re: 39 page report from Pre-Trial



The attachments were not sent to me until last night. Hence my emails to you today.

On Wed, Jul 1, 2020, 12:07 PM Andre, Julian L. (USACAC) <Julian.L.Andre@usdoj.gov> wrote:

 Dean:



 Officer Davis’s initial email and my subsequent emails to you yesterday indicated that the full report, including the
 attachments, were going to be disclosed to both parties. And AUSA Sagel and I have both already conducted a
 preliminary review of the full report. If you had concerns, you should have raised them yesterday. Yet, at no point in
 your emails yesterday, did you say that you objected to the attachments being provided to us.



 Additionally, based on Officer Davis’s email this morning, our understanding is that the Court already authorized
 release of the report, including the attachments. Contrary to your claims, the full report does not contain any attorney‐
 client privileged information. Pretrial Services’ review of the devices and report also appears to be entirely consistent
 with the agreement reached during the June 11, 2020, status conference, since the report does not reference the
 substance of any attorney‐client communications. Thus, we do not believe there is any legitimate basis for you to
 object to the disclosure of the full report, including attachments, to the government. Indeed, it appears any such
 objection would not be based on a valid privilege concern, but instead based on the fact that the information contained
 in the report appears to directly contradict the representations you and your client made to the Court regarding
 defendant’s improper use of Mr. Manheimer’s computer.



 Nevertheless, we will agree not to further review the full report with attachments for 24 hours so that you can decide
 how you wish to proceed. To the extent you intend to raise this issue with the Court, please do so by 12:00 pm
 tomorrow, so that the government has sufficient time to respond prior to Monday’s status conference.



 Thank you.



 Julian



 Julian L. André

                                                            1
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 51 of 55 Page ID #:3549
Assistant United States Attorney

Major Frauds Section
United States Courthouse, Suite 1100

312 N. Spring St. | Los Angeles, California 90012
T: 213.894.6683 | julian.l.andre@usdoj.gov




From: Dean Steward <deansteward7777@gmail.com>
Sent: Wednesday, July 1, 2020 9:42 AM
To: Sagel, Brett (USACAC) <BSagel@usa.doj.gov>; Andre, Julian L. (USACAC) <JAndre1@usa.doj.gov>
Subject: 39 page report from Pre‐Trial




Gentlemen-

I was taken aback that Pre-Trial sent you the "Forensic
Report" containing defense information, contacts back and
forth and other defense preparation material.

I ask that you not review it, and I will decide in the next 48
hours on a course of action.



I regret Pre-Trial's actions- this was exactly what I feared
when I brought to the Court's attention the possibility of
invading the defense campand attorney-client privilege.



Dean.


                                                       2
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 52 of 55 Page ID #:3550
--




                 949-481-4900 www.deansteward.com




                                             3
Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 53 of 55 Page ID #:3551




                  EXHIBIT 4
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 54 of 55 Page ID #:3552


Andre, Julian L. (USACAC)

From:                       Dean Steward <deansteward7777@gmail.com>
Sent:                       Thursday, July 2, 2020 8:55 AM
To:                         Andre, Julian L. (USACAC)
Cc:                         Sagel, Brett (USACAC)
Subject:                    Pre-Trial disclosures



Julian:



The report and the attachments contain information clearly protected by the
attorney-client privilege and work product doctrines. Under no circumstances should
this information have been disclosed to your office nor should you have reviewed it
once it was received. Within moments, you and AUSA Sagel should have recognized
that a listing of emails between an attorney and client, including the subjects of
communication, and the disclosure of document titles and other information relating
to the defense, are protected. Were the tables turned, would you maintain that the
defense would be entitled to a listing of emails between you and AUSA Sagel,
including the subjects, and the title and details of various documents you worked on
together? We reserve all rights relating to seeking a remedy as a result of your
admitted review.

Second, there was never any waiver or failure to act on defendant’s part. The
defense has been consistent in our position that the attorney-client privilege and
work product doctrine apply to all communications between Mr. Avenatti and his
lawyers, including all attachments and information relating to emails between Mr.
Manheimer and counsel, as well as all metadata. And we have taken the same position
relating to documents (i.e. Word documents and pdfs) created in connection with this
case and Mr. Avenatti’s other legal cases. In fact, we sent an email to pre-trial
services immediately after the status conference on June 11, 2020 and no issue or
objection was raised in response to this email.

Third, as soon as we became aware that the attachments had been provided to you
and AUSA Sagel, we immediately brought the issue to your attention and demanded
that you not review the information. At no time did we understand that the
attachments had been provided, or were going to be provided by pre-trial, until after
they had already been sent.

                                                 1
     Case 8:19-cr-00061-JVS Document 217 Filed 07/28/20 Page 55 of 55 Page ID #:3553

Fourth, there have been no misrepresentations to the court by me or my client and
your claim otherwise is baseless.

Finally, we are under no obligation to raise this issue with the Court by the
unreasonable deadline you have unilaterally set. We continue to research the law on
the issue and are reviewing our options and appropriate remedies. However, you,
AUSA Sagel and others are under an affirmative obligation not to review, or use, the
report and attachments until the issue of the attorney-client privilege and work
product doctrine is fully resolved. The law and ethical requirements are clear in this
regard and I again demand that you not conduct any further review or use of the
report, or its attachments.



Dean


--




                949-481-4900 www.deansteward.com




                                            2
